FILED 

                                                                           JAN 15,2015 

                                                                  In the Office of the Clerk of Court 

                                                                WA State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


In re the Marriage of:                         )         No. 31951-2-111
                                               )
FLORENTINA FLORES,                             )
                                               )
                     Respondent,               )
                                               )
              v.                               )         UNPUBLISHED OPINION
                                               )
JULIO V. FLORES,                               )
                                               )
                     Appellant.                )

       BROWN, J. - Julio Flores appeals the superior court's marriage dissolution decree

favoring Florentina Flores. He contends the court erred by (1) valuing his heating and

air conditioning business at $82,500, (2) finding his annual income to be $78,000, (3)

finding he owned a motorcycle included in the property division, (4) finding he took

$34,000 from a jOint savings account, (5) distributing community assets, (6) finding Ms.

Flores needed maintenance, (7) awarding Ms. Flores attorney fees and costs, and (8)

denying his motions for reconsideration. We conclude the trial court did not abuse its

broad discretion or fail to apply the relevant legal factors and affirm.
No. 31951·2-111
In re Marriage of Flores


                                         FACTS

       Julio Flores and Florentina Flores married in April 1993 and separated in

September 2010. The couple have four daughters ages 18,17,14, and 13. Mr. Flores

owns JR's Heating and Air Services (JR's). Mainly, the parties disputed the business

valuation and the extent of Mr. Flores' income. Ms. Flores works at Prosser School

District and harvests cherries during the summer. Generally, the court received

extensive evidence on all issues, decided the disputed factual issues within the range of

presented evidence, and correctly applied disputed legal factors.

      First, regarding the business valuation, in 1996, Mr. and Ms. Flores started JR's

as a sole proprietorship. JR's pre-tax income showed: $30,000 in 2006; $12,622 in

2007; -$5,510 in 2008; $3,505 in 2009; and -$2,433 in 2010. Retained earnings for JR's

showed: $90,613 in 2009; $121,286 in 2010; and $96,828 in 2011. In 2011, Mr. Flores

started using QuickBooks to record his income and expenses. In preparing Mr. Flores'

2011 tax returns, income errors were discovered neceSSitating an amended return.

Certified Public Accountant (CPA) Joseph Reid, with business valuation accreditation,

prepared business valuation reports for ,.IR's and was Ms. Flores' witness.

      Initially, in a first report, Mr. Reid used the tax returns from 2006-2011, bank

statements, invoices, and an on-site meeting with Mr. Flores. Using multiple valuation

approaches including the market approach, the asset approach, the capitalization

approach, and the discounting cash flow approach, Mr. Reid concluded JR's value at

$65,000. Later in a second report, Mr. Reid discovered discrepancies in the



                                            2

No. 31951-2-111
In re Marriage of Flores


QuickBooks files obtained from Mr. Flores and recalculated •.IR's value and Mr. Flores'

income. Using Mr. Flores' mark-up of 65 percent for goods sold and an hourly labor

rate of $85, he calculated JR's gross revenue for 2011 at $228,099. He compared this

value to $222,348, the gross revenue calculated using the national average mark-up for

heating and air companies as determined by the Risk Management Association.

Averaging the two, Mr. Reid determined JR's gross revenue for 2011 was $225,224.

He calculated 2011 net profits at $18,000 after explaining his calculations, then valued

the business at $100,000. He estimated Mr. Flores' annual salary as $60,000,

explaining his calculations. The $18,000 net profit was consistent with the profit

anticipated for the amended 2011 tax return. JR's pre-tax income in 2012 was

anticipated to be $47,000.

      The court determined JR's value to be $82,500, the median value between the

initial valuation and the second valuation, and awarded the asset to Mr. Flores. The

court denied Mr. Flores' motion for reconsideration, which included his amended 2011

tax return and 2012 tax return.

      Second, regarding Mr. Flores' income, in his second report, Mr. Reid added the

estimated salary ($60,000) and net profit ($18,000) to determine Mr. Flores' annual

income at $78,000. Brian Newhouse, Mr. Flores' accountant, testified he could not

accurately determine Mr. Flores' income based on the existing documentation. But in a

2007 loan application to refinance his home mortgage, Mr. Flores declared his monthly

income to be $10,000. And in a 2012 loan application to buy a work van, Mr. Flores



                                            3

No. 31951-2-111
In re Marriage of Flores


indicated his annual income was $100,000. The court accepted Mr. Reid's estimation of

Mr. Flores' income at $78,000. The court denied Mr. Flores' motion for reconsideration,

which included his amended 2011 tax return and 2012 tax return.

       Third, regarding the 2011 Harley Street Glide Motorcycle, Ms. Flores testified she

saw Mr. Flores driving a 2011 Harley Street Glide and valued the motorcycle at

$20,000. Mr. Flores stated the motorcycle belonged to his brother, however, Mr. Flores

maintained insurance on it and bought parts for the Street Glide. The court found Mr.

Flores owned the Street Glide, valued it at $20,748, and awarded it to Mr. Flores. The

court denied Mr. Flores' motion for reconsideration, which included the motorcycle's

registration and a statement from his brother, Luis Flores, declaring Luis as the owner of

the Street Glide.

       Fourth, regarding the Yolanda Flores' obligation, Mr. Flores' mother purchased a

mobile home for $12,000 and made improvements. In 1998, Yolanda sold the parties

land and the mobile home in exchange for them repaying a $30,000 loan to Paul Rupp.

Yolanda and Mr. Flores testified Mr. Flores also agreed to pay an additional $33,500 to

Yolanda. Ms. Flores was unaware of this second obligation. Yolanda later executed

and recorded a deed which indicated the land was a gift. Mr. Flores stated the "gift"

designation allowed them to avoid paying excise taxes. The obligation to Mr. Rupp was

paid in full by 2003. After separation, Mr. Flores withdrew $130,000 from their joint

savings account. He gave his mother $34,000. In January 2011, the court ordered Mr.

Flores to put the money into an account and provide an accounting of any money spent.



                                            4

No. 31951-2-111
In re Marriage of Flores


Mr. Flores deposited $96,000 and said he used $34,000 for business expenses. Nine

months later, Mr. Flores produced a handwritten note from his mother stating her son

gave her $34,000 to pay for the land and the mobile home. The court found Mr. Flores

took $34,000 from the savings account. The court denied Mr. Flores' motion for

reconsideration, stating it did not find eit~er Mr. Flores' or Yolanda's testimony credible.

       Fifth, the court's decree addressed property.division, maintenance, child support,

and attorney fees and costs. The court awarded Ms. Flores 55 percent of the assets

and Mr. Flores 45 percent. The court found Ms. Flores had the need for maintenance

and Mr. Flores had the ability to pay. The court determined monthly child support

payments for the three minor children at $1,919. It set maintenance at $1,500 per

month for 84 months. The court awarded Ms. Flores expert witness fees for the

business valuation appraisal, personal property appraisal fees, and attorney fees.

                                    Standard of Review

      [T]rial court decisions in a dissolution action will seldom be changed upon
      appeal. Such decisions are difficult at best. Appellate courts should not
      encourage appeals by tinkering with them. The emotional and financial
                                                                                               I
      interests affected by such decisions are best served by finality. The
      spouse who challenges such decisions bears the heavy burden of
      showing a manifest abuse of discretion on the part of the trial court. The
      trial court's decision will be affirmed unless no reasonable judge would
      have reached the same conclusion.

In re Marriage of Landry, 103 Wash. 2d 807, 809-10, 699 P.2d 214 (1985) (internal

citations omitted); see also In re Marriage of Knies, 96 Wash. App. 243, 253,979 P.2d 482

(1999) ("Discretion is abused where it is exercised on untenable grounds or for

untenable reasons.").


                                             5

No. 31951-2-111
In re Marriage of Flores


                                        ANALYSIS

                     A. Business Valuation and Mr. Flores' Income

       The issue is whether substantial evidence supports both the superior court's

conclusions for JR's business valuation and Mr. Flores' income. Mr. Flores contends

Mr. Reid's expert opinions for business value and his income were based on

speculation and assumption and lacked evidentiary value.

       "Goodwill is a property or asset which usually supplements the earning capacity

of another asset, a business or a profession." In re Marriage of Hall, 103 Wash. 2d 236,

241,692 P.2d 175 (1984). The value of goodwill is a question of fact. Id. at 246. To

value goodwill, at least one accepted valuation method must be used. In re Marriage of

Luckey, 73 Wash. App. 201, 206,868 P.2d 189 (1994); see Hall, 103 Wash. 2d at 243-45

(listing as acceptable methods straight capitalization, capitalization of excess earnings,

the IRS variation of capitalized excess earnings, market value, and buy/sell agreement).

"Findings of fact supported by substantial evidence in the record will not be reversed on

appeal." Hall, 103 Wash. 2d at 246. "Substantial evidence is evidence sufficient to

persuade a fair-minded person of the truth of the declared premise." Id.

      A trial court's failure to "state on the record which factors and accounting method

were used in arriving at its finding ... will deem the valuation to be unsupported oy

sufficient evidence, necessitating reversal and remand for proper findings." In re

Marriage ofCrosetto, 82 Wn. App. 545,554,918 P.2d 954 (1996). But if a credible

expert testifies his valuation is based on acceptable accounting methods and a trial



                                             6

No. 31951-2-111
In re Marriage of Flores


court adopts that valuation or a valuation within the range of expert testimony. the trial

court's valuation is supported by substantial evidence and will be affirmed on appeal. In

re Marriage of Harrington, 85 Wash. App. 613, 637, 935 P.2d 1357 (1997). 'To rule

otherwise would be to place the appellate courts in the position of weighing expert

testimony." In re Marriage of Sedlock, 69 Wash. App. 484, 491, 849 P.2d 1243 (1993).

Instead, appellate courts look "to the reasonableness of the trial court's bottom line

result, in light of all the expert testimony." Id. An expert's opinion cannot be "based on

assumptions for which there was no factual basis." Riccobono v. Pierce County, 92 Wn.

App. 254, 268, 966 P.2d 327 (1998).

       In computing income, absent a business necessity for retaining the earnings, trial

courts may consider as income a business' retained earnings in addition to the profit

reported on tax returns. In re Marriage of Stenshoel, 72 Wn. App. 800,806-07,866

P.2d 635 (1993). Mr. Reid, a CPA with accreditation in business valuation, used

several legally acceptable methods to value JR's. He reviewed JR's tax returns for the

previous seven years, bank statements, billable hours, hourly rates, cost of goods sold,

the reputation of JR's, and past earnings to calculate JR's value in 2011. Mr. Reid's net

profit calculation was slightly lower than the actual profit seen in the amended 2011 tax

return. As Mr. Reid's two valuation reports were admitted into evidence, the court

chose a value in the middle of the two valuations. The court's finding regarding ..IR's

value was thus supported by substantial evidence.




                                             7

No. 31951-2-111
In re Marriage of Flores


       In calculating JR's profit, Mr. Reid estimated Mr. Flores' annual salary at

$60,000. Given the lack of income records, Mr. Reid reasonably estimated income by

taking into account the need to retain a profit for the business. what it would take to hire

someone to perform Mr. Flores' job, and certain risk factors. Mr. Reid added JR's net

profit to the estimated salary for a final income of $78,000. This amount is below Mr.

Flores' multiple representations that his income was $100,000 or more a year. Notably,

JR's consistently had over $90,000 per year in retained earnings. In the end. the court

accepted Mr. Reid's testimony over Mr. Flores' regarding both the value of JR's and Mr.

Flores' income. The trial court, not the appellate court, decides evidence weight and

witness credibility.

       Even if we disagreed with the superior court, the question is whether tenable

grounds and tenable reason existed. The court determined JR's value and Mr. Flores'

income based on Mr. Reid's calculations. Mr. Reid relied on extensive facts and case

law. Mr. Reid has been valuing businesses for a number of years. The court's

valuation of JR's and income computation were well within the range of evidence.

       Additionally, the superior court acted within its discretion in denying Mr. Flores'

reconsideration motion. A motion for reconsideration may be brought for the reasons in

CR 59(a).1 We do not reverse reconsideration rulings without a manifest abuse of



       1 Mr. Flores contends the following grounds merit granting his motion for
reconsideration on all issues: "[a]ccident or surprise which ordinary prudence could not
                                                                                               f
have guarded against"; U[n]ewly discovered evidence, material for the party making the
application, which he could not with reasonable diligence have discovered and
produced at the trial"; "[t]hat there is no evidence or reasonable inference from the
                                                                                               Il
                                             8
                                                                                               I
                                                                                               I
                                                                                               f
                                                                                               i
No. 31951-2-111
In re Marriage of Flores


discretion. Pac. Indus., Inc. v. Singh, 120 Wash. App. 1, 11, 86 P.3d 778 (2003).

"Reconsideration is warranted if the moving party presents new material evidence that

could not have been produced at triaL" In re Marriage of Tomsovic, 118 Wash. App. 96,

109,74 P.3d 692 (2003). Newly discovered evidence is not "evidence presented for the

first time in a motion for reconsideration" unless the party shows he could not have

obtained the evidence earlier. Id.

       In Mr. Flores' motion for reconsideration on JR's value and his income, the sole

new evidence claimed was his amended 2011 tax return and his 2012 tax return. The

amended 2011 tax return merely reinforced Mr. Newhouse's trial testimony regarding

JR's profit. Mr. Newhouse testified about expected profit for 2012. As Mr. Flores'

income could not be determined from JR's prior tax returns, nothing indicates these new              f
                                                                                                     t
                                                                                                     ¥
tax returns would shed light on the issue. The superior court's findings were reasonable

inferences from the evidence. Given all, we conclude the superior court did not abuse

its discretion in denying Mr. Flores' reconsideration motion.

                                   B. Disputed Motorcycle

       The issue is whether the superior court erred in determining Mr. Flores owned

the 2011 Harley Street Glide and in denying Mr. Flores' reconsideration motion. Mr.

Flores contends the evidence showed his brother, Luis, was the owner.

       An appellate court's "role or function is not to substitute [its] judgment for that of

the trial court or to weigh the evidence or credibility of witnesses." Sedlock, 69 Wn.


evidence to justify the verdict or the decision, or that it is contrary to law"; and "[t]hat
substantial justice has not been done." CR 59(a)(3), (4), (7), (9).
                                                                                                ,
                                               9                                                t
                                                                                                I
                                                                                                ~.
                                                                                                f
                                                                                                r
No. 31951-2-111
In re Marriage of Flores


App. at 491. The superior court gave the documentation of Mr. Flores' insurance policy

on the motorcycle and testimony of Ms. Flores more weight than the testimonies of Mr.

Flores and his mother. This is clearly an issue of weighing evidence and credibility of

witnesses for the trial court. As for Mr. Flores' reconsideration request, he argues he

had no indication the superior court did not believe his testimony and substantial justice

was not done. But Mr. Flores did not show Luis was unavailable to testify at trial or

demonstrate Luis' testimony would be persuasive to the court. Accordingly, we

conclude the superior court did not err in denying the reconsideration motion.

                             C. Yolanda Flores' Obligation

      The issue is whether the superior court erred in awarding Mr. Flores $34,000 as

an asset and denying his reconsideration motion. Mr. Flores contends this money

constituted community funds used to pay community debt.

      We defer to trial court credibility determinations, and we will not reweigh

conflicting evidence. Keene Valley Ventures v. Richland, 174 Wash. App. 219, 224, 298
P.3d 121, review denied, 178 Wash. 2d 1020 (2013). While Mr. Flores' and Yolanda's

testimony could evidence a community debt, the court was not required to find that

testimony persuasive. Instead, the court determined Ms. Flores' testimony, combined

with documentation of the satisfaction of lien and loan documents, were more credible.

Even though the evidence could have supported a finding in Mr. Flores' favor, we do not

reweigh evidence; the superior court did not err. Mr. Flores asserted no new evidence




                                           10 

No. 31951-2-111
In re Marriage of Flores


or contrary law in his reconsideration motion. Thus, the superior court did not abuse its

discretion in denying the motion.

                                D. Spousal Maintenance

      The issue is whether the superior court abused its discretion in awarding Ms.

Flores spousal maintenance of $1,500 per month for 84 months. Mr. Flores contends

the superior court failed to correctly apply the statutory factors seen in RCW 26.09.090,

resulting in Ms. Flores' unjust enrichment. He mainly argues the comt failed to consider

his financial resources when making the award.

      A trial court is given broad discretion in awarding maintenance to address the

parties' circumstances. Bulicek v. Bulicek, 59 Wash. App. 630, 634, 800 P.2d 394 (1990).

The sole limitation on a maintenance award under the RCW 26.09:090 factors is justice.

Id. Factors to be considered include: the financial resources of the spouse seeking

maintenance, including community property apportioned her, and her ability to meet her

needs independently; the time needed to acquire education to enable that party to find

appropriate employment; the standard of living established during the marriage; the

duration of the marriage; the age, physical and emotional condition, and financial

obligations of the spouse seeking maintenance; and the ability of the other spouse to

meet his needs while meeting those of the spouse seeking maintenance. RCW

29.09.090. The trial court's paramount concern should be "the economic condition in

which the dissolution decree leaves the parties." In re Marriage of Williams, 84 Wn.

App. 263, 268, 927 P.2d 679 (1996).



                                           11 

No. 31951-2-111
In re Marriage of Flores


       Here, the court considered the RCW 26.09.090 factors and decided maintenance

was required under the circumstances. The court split the community assets 55/45

because of Mr. Flores' ability to earn more income than Ms. Flores. Ms. Flores' income

will remain steady at approximately $1,350 per month. Ms. Flores was awarded

approximately $250,000 in community property, including $28,700 in her pension plan,

$96,000 in cash, and $18,000 in equity in the house. She had to take over making

payments on the $158,000 mortgage, $20,000 of which was a business loan for JR's.

Ms. Flores estimated her household expenses for herself and her four daughters was

$5,600 per month. Ms. Flores has no current plans to pursue education.

Comparatively, Mr. Flores' income increased over a three-year period, from a loss of

$3,000 in 2010 to a profit of $49,000 in 2012. He estimated his monthly expenses at

$1,600. The court found Mr. Flores "ha[d] been able to continually purchase non­

essential items, such as motorcycle parts." Clerk's Papers (CP) at 5.

       Based on the above, the length of the marriage, and ascribing an annual income

of $78,000 to Mr. Flores, the court ordered Mr. Flores to pay $1,500 per month for 84

months as maintenance. This maintenance award lasts two years after the youngest

daughter graduates from high school, so Ms. Flores could return to school if she

desires. The court ordered Mr. Flores to pay $1,919 per month in child support.

Addition of child support and maintenance results in approximately $3,500 per month, a

little more than half of Mr. Flores' gross monthly income. After subtracting Mr. Flores'

monthly expenses, he is left with a little under $1,500 in discretionary income, which is



                                            12 

No. 31951-2-111
In re Marriage of Flores


far more than what Ms. Flores realizes. Thus, after the court's consideration of the

relevant statutory factors, we cannot say the superior court's discretion in awarding

maintenance was based on untenable grounds or manifestly unreasonable.

                       E. Superior Court Attorney Fees and Costs

       The issue is whether the superior court erred in awarding attorney fees and

investigation costs to Ms. Flores. Mr. Flores contends the court failed to consider the

liquid assets it awarded to Ms. Flores in the property division in ascertaining her need

for attorney fees and costs.

      The trial court's decision to award attorney fees and costs in a dissolution action

is discretionary. In re Marriage of Mattson, 95 Wash. App. 592, 604, 976 P.2d 157 (1999).

RCW 26.09.140 requires the trial court to "balance the needs of the spouse requesting

them with the ability of the other spouse to pay." Mansour v. Mansour, 126 Wash. App. 1,

16-17,106 P.3d 768 (2004) (no error in trial court's refusal to award wife attorney fees

where wife could pay fees with money received from selling the house). A spouse is not

precluded from receiving an award of attorney fees and costs because she also

received substantial property or maintenance. In re Marriage of Morrow, 53 Wn. App.

579,590,770 P.2d 197 (1989).

      The court distributed 55 percent of the property to Ms. Flores and found she had

a need for an award of attorney fees and costs while Mr. Flores had the ability to pay.

Mr. Flores has a higher earning power than Ms. Flores: Ms. Flores' income is one-fourth

of Mr. Flores and, unlike Mr. Flores', is without the capacity to grow. Mr. Flores had



                                            13 

No. 31951-2-111
In re Marriage of Flores


been able "to continually purchase non-essential items, such as motorcycle parts,

during the pendency of the dissolution." CP at 46. Even with the maintenance and

child support, Ms. Flores does not have enough money for her monthly expenses. On

the other hand, Mr. Flores' net monthly calculated income is $5.158. When subtracting

his monthly maintenance. child support, and personal expenses, he is left with

approximately $150 per month, or $1,800 per year.

       If one spouse's intransigence caused the spouse seeking the award to incur

additional legal services, "the financial resources of the spouse seeking the award are

irrelevant." In re Marriage of Greenlee, 65 Wash. App. 703, 708, 829 P.2d 1120 (1992).

Examples of intransigent conduct includes obstructionist behavior, filing repetitive or

unnecessary motions, and attempting to make the proceeding unduly difficult with

increased legal costs. Id. Unless intranSigence was seen throughout the entire

proceedings, fee awards should be segregated to show fees incurred as a result of

intransigence versus those incurred for other reasons. Crosetto, 82 Wash. App. at 565.

       Mr. Flores was intransigent during the proceedings. He failed to place all the

money he took from the joint savings account into the blocked account. He failed to

timely and accurately account for the miSSing money. Documents produced pretrial and

with ER 904s showed conflicting information necessitating a second business valuation

for JR's. He failed to pay medical expenses for his children, as ordered by the court.

He stopped paying bills on the house, including the mortgage, necessitating court

action. Thus, regardless of Mr. Flores' ability to pay, his intransigent behavior



                                            14
No. 31951-2-111
In re Marriage of Flores


throughout the proceedings serves as a basis for awarding attorney fees and costs to

Ms. Flores.

                           F. Appe"ate Attorney Fees and Costs

       Ms. Flores contends Mr. Flores' appeal is frivolous and requests appellate

attorney fees and costs under RAP 18.1 (a), which authorizes such an award if provided

by applicable law. She requests discretionary attorney fees and costs under RCW

26.09.140, based on her need and his ability to pay. We consider "the arguable merit of

the issues on appeal and the financial resources of the respective parties." In re

Marriage of Booth, 114 Wash. 2d 772, 779, 791 P.2d 519 (1990). "An appeal is frivolous if

there are no debatable issues upon which reasonable minds might differ and if it is so

totally devoid of merit that there is no reasonable possibility of reversal." In re Marriage

of Schnurman, 178 Wash. App. 634, 644,316 P.3d 514 (2013). Any doubt about whether

an appeal is frivolous is resolved in the appellant's favor. Id. "An appeal that is affirmed

simply because the arguments are rejected is not frivolous." Id.

       While some of Mr. Flores' contentions on appeal lack arguable merit, others do

not. Reasonable minds could differ in valuing JR's and computing Mr. Flores' income.

Furthermore, given Mr. Flores is paying Ms. Flores' attorney fees and costs from the

superior court proceeding and the $96,000 in cash she received from the property

division, Ms. Flores has the ability to pay the fees incurred in this appeal. Accordingly.

we deny Ms. Flores' request for an award of fees.

      Affirmed.



                                             15
No. 31951-2-111
In re Marriage of Flores


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




                                                  Brown, J.

WE CONCUR:




  ~~,
Siddoway, C.J.
                           C-J::-                  :!l
                                                  Fearing,~'
                                                             s-




                                           16